Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31,33-39 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacron et al. (U.S Pub. No. 20160073692) in view of Murphy (US Pub. No. 20140261399) and further in view of Copell (U.S Patent No. 1950542).
Regarding claim 31, Alarcon discloses a vaporizer device comprising: a reservoir configured to contain a vaporizable material [101]; a mouthpiece (102, figs. 1-3) configured to deliver an aerosol comprising the vaporizable material to a user; a tube defining at least a portion of an air flow path having an air flow path axis (123, figs. 2-3): a heating element (124, figs. 2-3) configured to heat and cause vaporization of the vaporizable material into air drawn into the vaporizer device along the air flow path, thereby forming the aerosol, the air flow path connecting an air inlet [008] [009] [0051] via which air from outside the vaporizer device enters 
Alacron also discloses the device further comprising one or more absorbent pads within the overflow leak chamber and away from the air flow axis [132].  Alacron does not expressly a pair of pads wherein the pair of pads are positioned opposite, parallel and spaced apart with respect to one another within the mouthpiece.  Copell discloses absorbent pads or tubular member for filtering out moisture/vapors/particles wherein the absorbent can be in the forms of pads or tubular member so that it can be unobstructed for the passages of the aerosol (page 1, lines 29-33 and lines 81-109; fig. 9).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to fabricate the absorbent of Alacron that is configured to capture moisture and/or particles from the aerosol as the aerosol travels along the air flow path through the mouthpiece by using a pair of pads positioned within the mouthpiece wherein the pair of pads are positioned on opposite sides of the tube, parallel, and spaced apart with respect to one another (unobstructed property) as taught by Copell. The combination of Alacron and Copell discloses the pair of pads are positioned off-axis relative to the air flow path such that the particles and/or moisture are captured while traveling along a flow path through the mouthpiece and between the pair of pads.
Copell further discloses the cross section can be any desired shapes and have preferred embodiment of circular and rectangular shape (figs. 1-2, 9-10) (rectangular shape is corresponding to the claimed two transverse axes perpendicular to the air flow path axis, the two transverse axes comprising a shorter transverse axis and a longer transverse axis).  Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to make the vaporizer device of Alacron to comprise two transverse axes perpendicular to 
Regarding claim 33, since Copell discloses the interior wall is shaped to receive the pads (corresponding to being biased against) and the interior wall being along the shorter transverse axis (page 2, lines 19-20, page 3, lines 53-60 and figs. 9-10); therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made that the pair of pads are each biased against a respective interior wall of the mouthpiece interior wall of the mouthpiece to ensure the pads are positioned off-axis relative to the air flow path.
Regarding claim 34. Alacron discloses the device further comprising an overflow leak chamber at a distal end of the reservoir, opposite the mouthpiece [0132].
Regarding claim 35, Alacron discloses the overflow leak chamber is formed between sidewalls of the vaporizer device and a bottom cover plate [132] and (figs. 1D and 2).  
Regarding claim 36, Alacron discloses the air flow path extends from the overflow leak chamber through the reservoir to the mouthpiece (by reference sign 123 figs. 2-3).2 Application No. 15/396,584 Docket No.: 52210-526001US/741.200  
Regarding claim 37, in additions to features discussed above for claim 35, Alacron discloses the device further comprising one or more absorbent pads within the overflow leak chamber and away from the air flow axis [132].
Regarding claim 38, Alacron discloses the one or more absorbent pads is biased against a respective sidewall of the vaporizer device [132] and (figs. 1D and 2).
Regarding claim 39, Alacron discloses the vaporizer device further comprising an air tube (by reference sign 118, figs. 2-3) that defines the air flow path, the air tube extending from the reservoir to the mouthpiece.
Regarding claim 61, it would have been obvious to one of ordinary skill in the art at the time the invention was made to consider the vaporizer device of Alacron and Fournier as a vaporizer cartridge.
s 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacron et al. (U.S Pub. No. 20160073692) in view of Murphy (US Pub. No. 20140261399) and Copell (U.S Patent No. 1950542) and further in view of Hochrainer (U.S Patent No. 7284553).
Regarding claim 62, Alacron discloses the device further comprising an elongate tubular body extending in a distal to proximal axis, wherein the reservoir is within a proximal end of the elongate tubular body, and further wherein the overflow leak chamber is within a distal end of the elongate tubular body (see figs. 2-3 and 10 for the body of the device).  Alacron does not expressly disclose the elongate tubular body is flattened, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick either a tubular body or flattened tubular body in view of the teaching of Hochrainer.  Hochrainer discloses one can pick either generally tubular shape or optionally somewhat flattened shape can be used in construction of a vaporizer device (column 7, lines 1-21 and column 11, lines 46-54).
Regarding claim 63, Alacron discloses the mouthpiece is configured to fit over the proximal end of the elongate tubular body (by reference sign 102 of figs. 2-3).  Alacron does not expressly disclose the elongate tubular body is flattened, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick either a tubular body or flattened tubular body in view of the teaching of Hochrainer.  Hochrainer discloses one can pick either generally tubular shape or optionally somewhat flattened shape can be used in construction of a vaporizer device (column 7, lines 1-21 and column 11, lines 46-54).
Regarding claim 64, Alacron discloses the distal end of the elongate tubular body is configured to fit into a vaporizer body (see figs 1A, 1D).  Alacron does not expressly disclose the elongate tubular body is flattened, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick either a tubular body or flattened tubular body in view of the teaching of Hochrainer.  Hochrainer discloses either generally tubular shape or optionally somewhat flattened shape can be used in construction of a vaporizer device (column 7, lines 1-21 and column 11, lines 46-54).
s 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacron et al. (U.S Pub. No. 20160073692) in view of Murphy (US Pub. No. 20140261399) and Copell (U.S Patent No. 1950542) and further in view of Flynn (U.S Patent No. 1671185).
Regarding claim 62, Alacron discloses the device further comprising an elongate tubular body extending in a distal to proximal axis, wherein the reservoir is within a proximal end of the elongate tubular body, and further wherein the overflow leak chamber is within a distal end of the elongate tubular body (see figs. 2-3 and 10 for the body of the device).  Alacron does not expressly disclose the elongate tubular body is flattened.  Flynn discloses a tubular body can be flattened to prevent the body from rolling (claims 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the body of Alacron from an elongate tubular body to an elongate and flattened tubular body as taught by Flynn to prevent the body from rolling.
Regarding claim 63, Alacron discloses the mouthpiece is configured to fit over the proximal end of the elongate tubular body (by reference sign 102 of figs. 2-3).  Alacron does not expressly disclose the elongate tubular body is flattened.  Flynn discloses a tubular body can be flattened to prevent the body from rolling (claims 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the body of Alacron from an elongate tubular body to an elongate and flattened tubular body as taught by Flynn to prevent the body from rolling.
Regarding claim 64, Alacron discloses the distal end of the elongate tubular body is configured to fit into a vaporizer body (see figs 1A, 1D).  Alacron does not expressly disclose the elongate tubular body is flattened.  Flynn discloses a tubular body can be flattened to prevent the body from rolling (claims 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the body of Alacron from an elongate tubular body to an elongate and flattened tubular body as taught by Flynn to prevent the body from rolling.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-39, 61-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-49 of copending Application No. 17204148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is encompasses by the claims in copending Application No. 17204148.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that the amendment provides a non-round vaporizer device having two wider faces parallel to one another wherein the pads are separated along the shorter transverse axis and it would not have been obvious to modify either Copell and Murphy because they only disclose one pad.  However, this argument is not persuasive because Copell discloses absorbent pads or tubular member for filtering out moisture/vapors/particles wherein the absorbent can be in the forms of pads or tubular member so that it can be unobstructed for the passages of the aerosol (page 1, lines 29-33 and lines 81-109; fig. 9) therefore Copell suggests the possibility of having pads in the orientation in the instant claimed invention.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747